In an action pursuant to article 15 of the Real Property Law to determine claims to certain real property, defendant Harvey appeals from an order of the Supreme Court, Rockland County, dated March 19, 1962, which granted plaintiff’s motion for summary judgment and which, inter alia, declared that plaintiff is vested with an unincumbered fee title to the property and that the defendants are barred from all claim to any estate or interest therein, and directed the entry of judgment accordingly. Order reversed, without costs; motion for summary judgment denied; and judgment dated April 4, 1962 which was entered upon said order vacated. In our opinion, issues of fact exist as to whether the County of Rockland acquired and conveyed title to the real property which is the subject of this action; such issues should be resolved after a plenary trial. Beldock, P. J., Kleinfeld, Brennan, Hill and Hopkins, JJ., concur.